DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an artificial intelligence system operable to determine” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the artificial intelligence system comprises interrogators & a server (0041).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-20 are allowed.  The examiner acknowledges the amendments filed 2/19/21 have overcome the rejections and/or objections set forth in the office action mailed 10/30/20. The following is an examiner’s statement of reasons for allowance: 
	
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a grating formed of zinc dicyanoaurate distributed within the core; a heterodyne detector that compares the Brillouin scattered wave to a local oscillator to generate a Brillouin frequency shift; and an artificial intelligence system operable to determine volumetric flow rates of a fluid flow passing through the flow meter based on the Brillouin frequency shift”, in combination with the rest of the limitations of claim 1.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determining a Brillouin frequency shift using heterodyne detection; determining strain and temperature values at one or more locations along the optical fiber; determining a flow regime of the fluid flow using a flow regime observer; and determining the different components of the fluid flow using a quantifier based on the determined strain and temperature values and the determined flow regime”, in combination with the rest of the limitations of claim 7.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “detect a Brillouin frequency shift with a photodiode according to heterodyne detection based on a comparison of a Brillouin scattered wave and the local oscillator signal; determine strain and temperature values at one or more locations along the optical fiber using one or more interrogators; determine a flow regime of the fluid flow using a flow regime observer; and determine the different components of the fluid flow using a quantifier based on the determined strain and temperature values and the determined flow regime”, in combination with the rest of the limitations of claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877